                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELY HOLDINGS LIMITED, et al.,                    Case No. 18-cv-06721-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING ADMINISTRATIVE
                                                  v.                                        MOTIONS TO FILE UNDER SEAL
                                   9

                                  10       O’KEEFFE’S, INC.,                                Re: Dkt. Nos. 91, 101
                                                        Defendant.
                                  11

                                  12           Defendant moved to file under seal a report dated April 29, 2016 on the basis that Plaintiffs
Northern District of California
 United States District Court




                                  13   designated it as confidential. Dkt. 91. Plaintiffs moved to file under seal portions of their motion

                                  14   for relief from the protective order and two attachments thereto on the basis that those documents

                                  15   were designated as confidential by Defendant, or contained information so designated. Dkt. 101.

                                  16   Neither party filed a responsive declaration setting forth grounds for sealing within the time

                                  17   allowed by Civil Local Rule 79-5(e). Both motions to file under seal are therefore DENIED, and

                                  18   each party is ORDERED to file the material implicated by its motion in the public record no

                                  19   earlier than December 24, 2019, and no later than January 3, 2020. See Civ. L.R. 19-5(e)(2).1

                                  20           IT IS SO ORDERED.

                                  21   Dated: December 20, 2019

                                  22                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    Due to the intervening holidays, the Court extends slightly the time allowed to file public
                                       versions, which is normally ten days from the date of denial.
